                      IN THE UNITED STATES DISTRICT COURT
                                                                                 p           L 1
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                                         1
                                 Richmond Division
                                                                                        DEC 1 92018      .'i
MICHAEL HENRY SHAHAN,                                                              CLERK U.S. District court
                                                                                        RiCHMorgo. VA

        Petitioner,

V.                                                          Civil Action No. 3:I8CV200-HEH

J. RAY ORMOND,

        Respondent.

                                MEMORANDUM OPINION
                        (Granting Motion for Summary Judgment)

        Michael Henry Shahan, a federal inmate proceeding pro se, brings this petition

pursuant to 28 U.S.C. § 2241 ("§ 2241 Petition," ECF No. 1). Shahan's claims stem from

his conviction within the Bureau ofPrisons("BOP")for the institutional infraction of

possession ofstolen property. Specifically, Shahan raises the following claims for relief:'
        Claim One: The Discipline Hearing Officer("DHO")disallowed twenty-seven
                   days of his good conduct time("GOT")and failed to provide him
                   with a copy ofthe DHO Report in violation of28 C.F.R. § 541.8(h)
                   and BOP Program Statement 5270.09.^ (§ 2241 Pet. 6;ECF No. 9,
                       at 5 n.1.)

        Claim Two: He was denied due process when "[he] was forced to serve out the
                   sanctions as imposed by [the] DHO without the opportunity to
                   appeal the sanctions or the loss of OCT." (§ 2241 Pet. 7.)




'The Court employs the pagination assigned by the CM/ECF docketing system to Shahan's
submissions. TTie Court corrects the spelling, capitalization, and punctuation in the quotations
from Shahan's submissions.

^ In Shahan's Response, he explains that "[he] inadvertently misidentified BOP [Program
Statement] 5270.09 in his original § 2241 Petition as '5470.09.'" (ECF No.9, at 5 n.l.)
